Jenkins, P. J.,
concurring specially. A general agent is one who is authorized to act for his principal in all matters connected with a particular trade, business, or employment, which, however, may be limited as to locality; or he may be one who is given entire and general control of the principal’s business of a particular kind. A special agent is one who is not given entire and general control over a particular trade, business, or employment, or over the business of his principal of a particular definite kind, but who is only authorized to do specific acts for and on behalf of his principal. It is the duty of one dealing with a special agent to examine his authority, since he takes the risk of a special agent exceeding his powers. In every case an agent’s authority, be he general or special, will be construed to include all ordinary, necessary, and usual means of effectually executing it. Accordingly, under the rule adopted in this State, there may be a general collecting agent. Such an agent is clothed with entire control over that particular phase of his principal’s business. On the other hand, a special collecting agent is not authorized to receive anything in payment except actual cash. I construe § 4311 of the Code to mean that a debtor is protected when money or property other than money is paid and received by the creditor himself, by the creditor’s general agent, or by the creditor’s general collecting agent, or by the creditor’s special agent who was actually authorized to do that which he in fact did. I do not construe it to mean that a mere special collecting agent, whose sole authority is to receive actual cash, as called for by the obligation, is authorized to exercise any authority or control over the principal’s business by receiving goods, or property other than money, as cash. While the majority opinion describes the agent in the instant case as a general collecting agent, the reasoning o£ the court as set forth in paragraphs 4 and 5 of the opinion indicates that the decision is in fact based on the theory that any collecting agent, general or special, is authorized under section 4311 'of the Code to accept as money property other than money. I do not think that the provisions of section 3595, to the effect that an agent’s authority (including either a general or special agent) will be .construed to in-*181elude all necessary and usual means for effectually executing it, is to be construed as enlarging the powers of a special agent so as to make him coequal with a general agent.
I concur in the judgment rendered in the instant case, for the reason that the evidence of the agent in one place indicates that he was a general collecting agent, and not merely a special agent to collect cash money owing to his principal; and further for the reason that there were facts and circumstances in the case which might possibly have been reasonably construed by the jury to indicate ratification on the part of the principal in that it appears that after the radio was delivered to the plaintiff’s collector, no further demand for monthly payments was made on the defendant for some five months, and no action was taken until after the radio delivered to the plaintiffs collector had been destroyed by fire.